Exhibit 10.101

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (“Guaranty”) is made this 13th day of June, 2003, by the
undersigned (hereinafter referred to as “Guarantors” whether one or more), in
favor of BEAL BANK, S.S.B., a savings bank organized under the laws of the State
of Texas (“Lender”).

 

WITNESSETH:

 

A.                                    Lender has made a loan (the “Loan”) to
HUNTLEY DEVELOPMENT LIMITED PARTNERSHIP, an Illinois limited partnership
(“Borrower”), in the maximum principal amount of $11,712,177.00, evidenced by
that certain Amended, Restated and Increased Promissory Note ( the “Note”),
dated January 30, 2002, in the stated principal amount of $11,712,177.00,
secured by, among other things, that certain  Adjustable Rate Mortgage, Security
Agreement and Assignment of Leases and Rents (as previously modified and
amended, the “Mortgage”), dated October 27, 1999, executed by Borrower for the
benefit of Lender.  The Note, the Mortgage and the other Loan Documents, as such
term is defined in the Mortgage, have been modified and extended most recently
by that certain Fourth Modification Agreement (the “Fourth Modification”) of
even date herewith, by and among Borrower, Lender, The Prime Group, Inc. (the
“Released Guarantor”), the Transferring Parties, as therein defined, and the
Guarantors.

 

B.                                    Borrower, Huntley Meadows Residential
Venture and Lender have also entered into that certain Amended and Restated
Agreement and Assignment of Net Profits Interest, dated October 27, 1999 (as
previously modified, the “NPI Agreement”).

 

C.                                    As more particularly described in the
Fourth Modification, Borrower and the Released Guarantor have requested that
Lender (i) consent to the assignment of certain partnership interests in
Borrower to Guarantors and (ii) release the Released Guarantors as guarantors of
the Loan and in place of the Released Guarantors accept the Guarantors as
guarantors of the Loan.

 

NOW, THEREFORE, as a material inducement to Lender to consent to the assignment
of certain partnership interests in the Borrower, and release the Released
Guarantor as a guarantor of the Loan, and for further good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, each Guarantor does hereby, unconditionally, irrevocably and
absolutely, jointly and severally, warrant and represent to and covenant and
agree with Lender as follows:

 

1.                                      Guaranty of Obligation.

 

(a)                                  The Guarantors unconditionally, irrevocably
and absolutely, jointly and severally, guarantee to Lender (i) that all
obligations and indebtedness evidenced by or provided in the Note, the Mortgage,
the other Loan Documents and the NPI Agreement will be promptly paid when due
and in accordance with the terms and provisions thereof (and as

 

1

--------------------------------------------------------------------------------


 

they may be amended, extended or renewed from time to time), and (ii) the prompt
and full payment, performance and observance, when due, of all other
indebtedness, liabilities, obligations and duties of every kind and character of
Borrower to Lender relating in any way to the Loan and/or the NPI Agreement,
whether absolute or contingent, joint or several, secured or unsecured, due or
not due, contractual or tortious, liquidated or unliquidated, arising by
operation of law or otherwise, direct or indirect relating in any way to the
Loan, and including, but not limited to, any debt, obligation or liability of
Borrower to Lender as a member of any partnership, syndicate, association or
other group, or whether incurred by Borrower as principal, surety, endorser,
accommodation party or otherwise; including, without limitation, interest on all
of the above amounts as agreed upon between Borrower and Lender, or if there is
no agreement, at the highest lawful rate, and any and all renewals, extensions
and rearrangements of all or any part of the indebtedness, obligations and
liabilities hereinabove described.

 

(b)                                 All indebtedness, duties, obligations and
liabilities described above or otherwise covered by this Guaranty, or intended
so to be, are hereinafter sometimes collectively referred to as the “Guaranteed
Indebtedness”.

 

(c)                                  Guarantor acknowledges and agrees that the
Released Guarantor is not being released from liability as a guarantor of the
obligations and indebtedness owed to Lender under the NPI Agreement.

 

2.                                      Continuing Guaranty.  This is a
continuing guaranty and shall continue to apply without regard to the form or
amount of indebtedness or obligation which Borrower may create, renew, extend or
alter in whole or in part, without notice to Guarantors.  The circumstance that
at any time or from time to time the Guaranteed Indebtedness may be paid or
performed in full shall not affect the obligation of Guarantors with respect to
indebtedness, obligations or liabilities of Borrower to Lender incurred or
arising thereafter.

 

3.                                      Liability for Other Indebtedness.  If
any Guarantor is or becomes liable for any indebtedness owing by Borrower to
Lender by endorsement or otherwise than under this Guaranty, such liability
shall not be in any manner impaired or affected hereby, and the rights of Lender
hereunder shall be cumulative of any and all other rights that Lender may ever
have against Guarantors.  The exercise by Lender of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy. 
Without in any way diminishing the generality of the foregoing, it is
specifically understood and agreed that this Guaranty is given by Guarantors as
an additional guaranty to any and all other guaranties heretofore or hereafter
executed and delivered to Lender by any Guarantor or any other person or entity
in favor of Lender relating to indebtedness of Borrower to Lender, and nothing
herein shall ever be deemed to replace or be in lieu of any other of such
previous or subsequent guaranties.

 

4.                                      No Release From Obligations; Guarantors’
Waivers.  The obligations, covenants, agreements and duties of Guarantors under
this Guaranty shall not be released or impaired in any manner whatsoever,
without the written consent of Lender, on account of any or all of the
following:  (a) any assignment, endorsement or transfer, in whole or in part, of
the Guaranteed Indebtedness, although made without notice to or the consent of
any Guarantor; (b) any waiver by Lender of the

 

2

--------------------------------------------------------------------------------


 

performance or observance by Borrower or any Guarantor of any of the agreements,
covenants, terms or conditions contained in any document evidencing, governing
or securing the Guaranteed Indebtedness; (c) any extension of the time for
payment or performance of all or any portion of the Guaranteed Indebtedness; (d)
the renewal, rearrangement, modification or amendment (whether material or
otherwise) of any duty, agreement or obligation of Borrower set forth in any
document evidencing, governing or securing any of the Guaranteed Indebtedness;
(e) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of Borrower, any Guarantor or any Other
Obligor, as hereinafter defined; (f) any receivership, insolvency, bankruptcy,
reorganization or other similar proceedings or lack of corporate power,
affecting Borrower, any Guarantor, any Other Obligor or any of the assets of
Borrower, any Guarantor or any Other Obligor; (g) any release, withdrawal,
surrender, exchange, substitution, subordination or loss of any security or
other guaranty at any time existing in connection with all or any portion of the
Guaranteed Indebtedness, or the acceptance of additional or substitute property
as security therefor; (h) the release or discharge of Borrower, any other
Guarantor or any Other Obligor from the observance or performance of any
agreement, covenant, term or condition contained in any document evidencing,
governing or securing any of the Guaranteed Indebtedness; (i) any action which
Lender may take or omit to take by virtue of any document evidencing, governing
or securing any of the Guaranteed Indebtedness or through any  course of dealing
with Borrower; (j) the addition of a new guarantor or guarantors; (k) the
operation of law or any other cause, whether similar or dissimilar to the
foregoing; (l) any adjustment, indulgence, forbearance or compromise that may be
granted or given by Lender to any party; (m) the failure by Lender to file or
enforce a claim against the estate (either in administration, bankruptcy or
other proceeding) of Borrower, any Guarantor, any Other Obligor or any other
person or entity; (n) if the recovery from Borrower, any Guarantor, any Other
Obligor or any other person or entity becomes barred by any statute of
limitations or is otherwise prevented; (o) any defenses, set-offs or
counterclaims which may be available to Borrower, any Guarantor, any Other
Obligor or any other person or entity (all of such defenses, set-offs and
counterclaims, whether now or hereafter existing, being hereby irrevocably,
absolutely and unconditionally waived by each Guarantor to the extent not
prohibited by applicable law); (p) any impairment, modification, change, release
or limitation of liability of, or stay of actions of lien enforcement
proceedings against, Borrower, its property, or its estate in bankruptcy
resulting from the operation of any present or future provision of the
Bankruptcy Code or any other similar federal or state statute, or from the
decision of any court; or (q) any neglect, delay, omission, failure or refusal
of Lender to take or prosecute any action for the collection of any of the
Guaranteed Indebtedness or to foreclose or take or prosecute any action in
connection with any lien, security interest or other right of security
(including perfection thereof), existing or to exist in connection with, or as
security for, any of the Guaranteed Indebtedness, it being the intention hereof
that each Guarantor shall remain liable as principal on the Guaranteed
Indebtedness, notwithstanding any act, omission or thing which might, but for
the provisions hereof, otherwise operate as a legal or equitable discharge of
any Guarantor.  Without limitation to the foregoing, Guarantors hereby expressly
waive all rights of Guarantors arising under § 34.02 of the Texas Business and
Commerce Code, as amended (regarding the right to require Lender to sue Borrower
on accrued right of action following written notice to Lender), § 17.001 of the
Texas Civil Practice and Remedies Code, as amended (allowing suit against any
Guarantor without suit against Borrower, but precluding entry of judgment
against any Guarantor before entry of judgment against Borrower), Rule 31 of the
Texas Rules of Civil Procedure,  as amended (requiring Lender to join Borrower
in any suit against any Guarantor unless judgment has been previously entered
against Borrower) and Section 51.003 of the Texas Property Code (which relates
to deficiencies following real estate foreclosures).

 

3

--------------------------------------------------------------------------------


 

5.                                      Payment and Performance of Obligations.
If an Event of Default, as defined in the Mortgage, occurs, Guarantors shall,
without notice or demand, and without any notice having been given to Guarantors
of the acceptance by Lender of this Guaranty and without any notice having been
given to Guarantors of the creating or incurring of such indebtedness, pay the
amount due thereon to Lender, at its office in Dallas, Texas, or at such other
place as may be designated in writing by Lender, and it shall not be necessary
for Lender, in order to enforce such payment by any Guarantor, first, to
institute suit or exhaust its remedies against Borrower or others liable on such
indebtedness, or to enforce its rights against any security which shall ever
have been given to secure such indebtedness.

 

6.                                      Waiver of Notice.  Notice to Guarantors
of the acceptance of this Guaranty and of the making, renewing or assignment of
the Guaranteed Indebtedness and each item thereof, are hereby expressly waived
by each Guarantor.

 

7.                                      Payments by Borrower.  Each payment on
the Guaranteed Indebtedness shall be deemed to have been made by Borrower unless
express written notice is given to Lender at the time of such payment that such
payment is made by a Guarantor(s) as specified in such notice.

 

8.                                      Releases and Waivers.  If all or any
part of the Guaranteed Indebtedness at any time be secured, Guarantors agree
that Lender may at any time and from time to time, at its discretion and with or
without valuable consideration, allow substitution or withdrawal of collateral
or other security and release collateral or other security without impairing or
diminishing the obligations of Guarantors hereunder.  Guarantors further agree
that if Borrower executes in favor of Lender any collateral agreement, deed of
trust or other security instrument, including, without limitation, the Mortgage,
the exercise by Lender of any right or remedy thereby conferred on Lender shall
be wholly discretionary with Lender, subject, however, to all applicable notice
and opportunity to cure provisions set forth in the Loan Documents, and that the
exercise or failure to exercise any such right or remedy shall in no way impair
or diminish the obligations of Guarantors hereunder.  Guarantors further agree
that Lender shall not be liable for its failure to use diligence in the
collection of any of the Guaranteed Indebtedness or in preserving the liability
of any person liable on the Guaranteed Indebtedness, and Guarantors hereby waive
presentment for payment, notice of nonpayment, protest and notice thereof,
notice of acceleration, and diligence in bringing suits against any person
liable on the Guaranteed Indebtedness, or any part thereof.

 

9.                                      No Release of Guarantor.  If the
Guaranteed Indebtedness at any time exceeds the amount permitted by law, or
Borrower is not liable because the act of creating the Guaranteed Indebtedness
is ultra vires, or the officers or persons creating the Guaranteed Indebtedness
acted in excess of their authority, or for any other reason, and for any of
these reasons the Guaranteed Indebtedness which Guarantors agree to pay cannot
be enforced against Borrower, such fact shall in no manner affect any
Guarantor’s liability hereunder, but each Guarantor shall be liable under this
Guaranty notwithstanding that Borrower is not liable for the Guaranteed
Indebtedness, to the same extent such Guarantor would have been liable if the
Guaranteed Indebtedness had been enforceable against Borrower.

 

10.                               Optional Acceleration.  In the event of the
dissolution or insolvency of Borrower, or the inability of Borrower to pay its
debts as they mature, or an assignment by Borrower for the

 

4

--------------------------------------------------------------------------------


 

benefit of creditors, or the institution of any proceedings by or against
Borrower under the federal bankruptcy laws alleging that Borrower is insolvent
or unable to pay its debts as they mature, or if any of the foregoing events
occur with respect to any Guarantor or Other Obligor, and if such event shall
constitute an Event of Default, as defined in the Mortgage, and shall occur at a
time when any of the Guaranteed Indebtedness may not then be due and payable,
such Guaranteed Indebtedness, at the option of Lender, shall thereupon be deemed
to be immediately due and payable in full, and Guarantors shall pay to Lender
forthwith the full amount which would be payable hereunder if all Guaranteed
Indebtedness were then due and payable.

 

11.                               Successors and Assigns.  This Guaranty is for
the benefit of Lender, its participants in the Loan, if any, and its and their
successors and assigns, and in the event of an assignment by Lender, or its
successors or assigns, of the Guaranteed Indebtedness, or any part thereof, the
rights and benefits hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness.

 

12.                               Modifications and Waivers; Cumulative Rights. 
No modification, consent, amendment or waiver of any provision of this Guaranty,
nor consent to any departure by any Guarantor therefrom, shall be effective
unless the same shall be in writing and signed by an officer of Lender, and then
shall be effective only in the specific instance and for the purpose for which
given.  No notice to or demand on any Guarantor in any case shall, of itself,
entitle such Guarantor to any other or further notice or demand in similar or
other circumstances.  No delay or omission by Lender in exercising any power or
right hereunder shall impair any such right or power or be construed as a waiver
thereof or any acquiescence therein, nor shall any single or partial exercise of
any such power preclude other or further exercise thereof, or the exercise of
any other right or power hereunder.  All rights and remedies of Lender hereunder
are cumulative of each other and of every other right or remedy which  Lender
may otherwise have at law or in equity or under any other contract or document,
and the exercise of one or more rights or remedies shall not prejudice or impair
the concurrent or subsequent exercise of other rights or remedies.  In this
Guaranty, whenever the context so requires, the singular number includes the
plural, and conversely.

 

13.                               Compliance with Laws.  No provision herein or
in any promissory note, instrument or any other loan document executed by
Borrower, any Guarantor or any Other Obligor evidencing, governing or securing
the Guaranteed Indebtedness shall require the payment or permit the collection
of interest in excess of the maximum permitted by law.  If any excess interest
in such respect is provided for herein or in any such promissory note,
instrument, or any other Loan Document, the provisions of this paragraph shall
govern, and neither Borrower nor any Guarantor  nor any Other Obligor shall be
obligated to pay the amount of such interest to the extent that it is in excess
of the amount permitted by law.  The intention of the parties is to conform
strictly to the usury laws now in force, and all promissory notes, instruments
and other loan documents executed by Borrower or any Guarantor evidencing the
Guaranteed Indebtedness shall be held subject to reduction of the interest
charged to the amount allowed under said usury laws as now or hereafter
construed by the courts having jurisdiction.

 

14.                               Benefit to Guarantors.  Guarantors acknowledge
and warrant that each Guarantor has derived or expects to derive financial and
other advantage and benefit, directly or indirectly, from the Guaranteed
Indebtedness and each and every advance thereof and from each and every renewal,

 

5

--------------------------------------------------------------------------------


 

extension, release of collateral or other relinquishment of legal rights made or
granted or to be made or granted by Lender to Borrower.

 

15.                               Attorney’s Fees and Collection Costs.  If any
Guarantor should breach or fail to perform any provision of this Guaranty,
Guarantors agree to pay to Lender all reasonable costs and expenses (including
court costs and reasonable attorneys’ fees to the extent enforceable under the
laws of the State of Texas) incurred by Lender in the enforcement hereof.

 

16.                               Guarantor’s Warranties.  Guarantors hereby
warrant and represent unto Lender the following:

 

(a)                                  Each Guarantor has received or will
receive, direct or indirect benefit from the making of this Guaranty;

 

(b)                                 Each and every warranty and representation
made by Borrower in the Loan Documents is true and correct;

 

(c)                                  This Guaranty constitutes a legal, valid
and binding obligation of each Guarantor, and is fully enforceable against each
Guarantor in accordance with its terms;

 

(d)                                 Any and all balance sheets, net worth
statements and other financial data that have heretofore been given to Lender
with respect to Guarantors fairly present the financial condition of each
Guarantor as of the date thereof and, since the date thereof, there has been no
material, adverse change in the financial condition of any Guarantor;

 

(e)                                  Except as may be set out on Exhibit ”A”
attached hereto and made a part hereof for all purposes, (i) there are no legal
proceedings, claims or demands pending against, or to the knowledge of any
Guarantor, threatened against, any Guarantor or any Guarantor’s assets, which,
if determined adversely to such Guarantor(s), could have a material adverse
effect on such Guarantor(s) or the assets of such Guarantor(s) (ii) no Guarantor
is in breach or default of any legal requirement, contract or commitment, and
(iii) no event (including specifically Guarantors’ execution and delivery of
this Guaranty) has occurred which, with the lapse of time or action by a third
party, could result in any Guarantor’s breach or default under any legal
requirement, contract or commitment; and

 

(f)                                    Guarantors hereby agree to furnish to
Lender from time to time, promptly upon request therefor, current financial
reports and statements setting out in complete and accurate detail each
Guarantor’s financial condition at the time of such request, containing such
information as Lender may reasonably request, and prepared in accordance with
generally accepted accounting principles consistently applied or in other form
acceptable to Lender, in the exercise of its reasonable discretion.

 

17.                               Subordination and No Subrogation.  If, for any
reason whatsoever, Borrower now or hereafter becomes indebted to any Guarantor,
such indebtedness and all interest thereon, shall, at all times, be subordinate
in all respects to the Loan Documents, and such Guarantor shall not be entitled
to enforce or receive payment thereof until the Guaranteed Indebtedness has been
fully paid and satisfied. Notwithstanding anything to the contrary contained in
this Guaranty or any payments

 

6

--------------------------------------------------------------------------------


 

made by any Guarantor hereunder, no Guarantor shall have any right of
subrogation in or under the Loan Documents or to participate in any way therein,
or any right, title or interest in and to any mortgaged property or any
collateral for the Guaranteed Indebtedness, all such rights of subrogation and
participation being hereby expressly waived and released, until the Guaranteed
Indebtedness has been fully paid and satisfied.

 

18.                               Law Governing and Jurisdiction.  This Guaranty
shall be governed by and construed in accordance with the laws of the State of
Texas and is performable in Collin County, Texas.

 

19.                               Severability.  If any provision of this
Guaranty or the application thereof to any person or circumstance shall, for any
reason and to any extent, be invalid or unenforceable, neither the remainder of
this Guaranty nor the application of such provision to any other persons or
circumstances shall be affected thereby, but rather the same shall be enforced
to the greatest extent permitted by law.

 

20.                               Counterparts.  This Guaranty may be executed
in multiple counterparts, each of which shall be an original, but all of which
shall constitute but one instrument.

 

21.                               Paragraph Headings.  The paragraph headings
inserted in this Guaranty have been included for convenience only and are not
intended, and shall not be construed, to limit or define in any way the
substance of any paragraph contained herein.

 

22.                               Compounding and Settlement.  Guarantors agree
that Lender, in its discretion, may (i) bring suit against Guarantors and any
other guarantor or obligor for all or any part of the Loan (collectively the
“Other Obligors”), jointly and severally or against any one or more of them,
(ii) compound or settle with any one or more of Guarantors and/or one or more of
the Other Obligors for such consideration as the Lender may deem proper, and
(iii) release one or more of the Guarantors and/or one or more of the Other
Obligors from liability hereunder or otherwise in regard to the Guaranteed
Indebtedness, and that no such action shall impair the rights of Lender to
collect  the Guaranteed Indebtedness (or the unpaid balance thereof) from other
Guarantor(s) or Other Obligors, or any of them, not so sued, settled with or
released.  Guarantors agree among themselves, however, that nothing contained in
this paragraph, and no action by Lender permitted under this paragraph, shall in
any way affect or impair the rights or obligations of Guarantors among
themselves.

 

23.                               Consent to Jurisdiction.  Each Guarantor
hereby irrevocably submits, for such Guarantor and in respect of such
Guarantor’s property, generally and unconditionally, at the election of Lender,
to the jurisdiction of the courts of the State of Texas or of the United States
of America for the State of Texas over any suit, action or proceeding arising
out of or relating to this Guaranty.  Venue for any such suit shall be in Collin
County, Texas.  Each Guarantor irrevocably waives, to the fullest extent
permitted by law, any objection which such Guarantor may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court that such suit has been brought in an inconvenient forum.  Each
Guarantor agrees that final judgement in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon such Guarantor
and may be enforced in the courts of Texas by a suit upon such judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and of the amount of such

 

7

--------------------------------------------------------------------------------


 

Guarantor’s indebtedness, provided that service of process is effected upon such
Guarantor in one of the manners specified herein or as otherwise permitted by
law.

 

24.                               Service of Process.  Each Guarantor hereby
irrevocably consents to process being served in any suit, action or proceeding
hereunder (a) by serving a copy thereof upon Borrower and/or the Secretary of
State of the State of Texas, as such Guarantor’s agents for service of process
(provided a copy shall be mailed by registered or certified mail, postage
prepaid, return receipt requested, to such Guarantor at its address specified
below, or to any other address which such Guarantor shall have designated by
written notice to Lender), or (b) if such service is impossible or impracticable
in the sole judgment of the party serving such process, by the mailing of a copy
thereof by registered or certified mail, postage prepaid, return receipt
requested, to such Guarantor at its address set forth below or to any other
address which such Guarantor shall have designated by written notice to Lender. 
Each Guarantor irrevocably waives, to the fullest extent permitted by law, all
claims of error by reason of any such service and agrees that such service (i)
shall be deemed in every respect effective service of process upon such
Guarantor in any such suit, action or proceeding, and (ii) shall, to the fullest
extent permitted by law, be taken and held to be valid personal service upon
personal delivery to such Guarantor.  Nothing in this section, shall affect the
rights of Lender to serve process in any manner permitted by law or limit the
right of Lender to bring proceedings against any Guarantor in the competent
courts of any jurisdiction of jurisdictions.

 

25.                               Savings Clause.  It is the intent of
Guarantors and Lender that Guarantors’ maximum obligations hereunder shall be
equal to, but not in excess of:

 

(a)                                  in a case or proceeding commenced by or
against Guarantors under Chapter 11 of the United States Code (the “Bankruptcy
Code”), the maximum amount which would not otherwise cause the Guaranteed
Indebtedness (or any other obligations of Guarantors to Lender) to be avoidable
or unenforceable against Guarantors under (i) Section 548 of the Bankruptcy Code
or (ii) any state fraudulent transfer or fraudulent conveyance act or statute
applied in such case or proceeding by virtue of Section 544 of the Bankruptcy
Code; or

 

(b)                                 in a case or proceeding commenced by or
against Guarantors under any law, statute or regulation other than the
Bankruptcy Code (including, without limitation, any other bankruptcy,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar debtor relief laws under any state law), the maximum
amount which would not otherwise cause the Guaranteed Indebtedness (or any other
obligations of such Guarantors to Lender) to be avoidable or unenforceable
against such Guarantors under such law, statute or regulation including, without
limitation,  any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding.  The substantive laws under
which the possible avoidance or unenforceability of the Guaranteed Indebtedness
(or any other obligations of Guarantors to Lender) shall be determined in any
such case or proceeding shall hereinafter be referred to as the “Avoidance
Provisions”.

 

To the end set forth in this Section, but only to the extent that the Guaranteed
Indebtedness would otherwise be subject to avoidance under the Avoidance
Provisions if (y) Guarantors are not deemed to have received valuable
consideration, fair value or reasonably equivalent value for the Guaranteed
Indebtedness, or (z) the Guaranteed Indebtedness would cause Guarantors to fail
to be solvent (as of the time any of the Guaranteed Indebtedness is deemed to
have been incurred under the

 

8

--------------------------------------------------------------------------------


 

Avoidance Provisions), the maximum Guaranteed Indebtedness for which Guarantors
shall be liable hereunder shall be reduced to that amount which, after giving
effect thereto, would not cause the Guaranteed Indebtedness (or any other
obligations of Guarantors to Lender), as so reduced, to be subject to avoidance
under the Avoidance Provisions.  This section is intended solely to preserve the
rights of Lender hereunder to the maximum extent that would not cause the
Guaranteed Indebtedness of Guarantors to be subject to avoidance under the
Avoidance Provisions, and neither Guarantors nor any other person or entity
shall have any right or claim under this section as against Lender that would
not otherwise be available to such person or entity under the Avoidance
Provisions.

 

EXECUTED AND DELIVERED on the date first above recited.

 

 

ADDRESS FOR NOTICE:

 

 

77 West Wacker Drive

HORIZON GROUP PROPERTIES, INC.,

Suite 4200

a Maryland corporation

Chicago, Illinois 60601

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------